Me. Justice Pope.
I concur in the opinion announced by Mr. Justice McGowan. The force and effect given to the concurrent findings of fact by the master and Circuit Judge, under the decisions of our courts, seem to demand that such findings of fact shall control this court in relation to the same, except in those cases where there is no testimony to sustain them, or such findings are contrary to the manifest weight of the testimony. It is quite true that the medical bills allowed in this case seem to be unusually large. The last days of Hewlett Sullivan were only made peaceful by these nephews and their families. He had neither wife nor child. As shown by the records of the courts since the war of 1865, he had been almost continuously in litigation, some of which was with near relations bearing his own name. Quite old, buffeted by many reverses, he seems to have turned to Dr. Latimer and his family for care and attention during the last years of his life. So deep a hold did Dr. Latimer as a physician have upon the confidence of Hewlett Sullivan, that the latter could not tolerate his absence from him. To answer such demands, the physician in question had to abandon all other calls. These unusual, long protracted, and extraordinary demands upon Dr. Latimer seem to have controlled the master and the Circuit Judge. I ■ cannot, from these stand-points, say that the finding is against the weight of testimony, or without any testimony to support it.
I think, however, care should be taken to emphasize the disapproval by this court of any power in an attorney at law to interfere with a judgment, obtained, by him for a client during his lifetime, after the client’s death, such, for instance, as marking a judgment satisfied, when no money is paid or provided to be paid in full payment of such judgment, even though in the lifetime of the client such direction may have been given by the client to the attorney. It is the settled law of this' State, that death revokes a power of attorney; and, also, that an attorney is restricted to the prosecution of the action and the receipt of the amount of the judgment of his client. Mayor v. Blease, 4 S. C., 13, and authorities there cited. But as I do not understand the judgment of the other members of this court to be based upon this phase of the question (I mean, the action *172of the attorney in marking the judgment satisfied after Sullivan’s death), it is unnecessary to pursue the subject further, and
1 concur, as before said, in the conclusions announced by Mr. Justice McGowan.